ORDER ON MANDATE
PER CURAM.
Whereas, the judgment of this court was entered in this cause on June 30, 1970 (238 So.2d 673) reversing the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 26, 1971 (249 So.2d 679) and mandate now lodged in this court, quashed this court’s judgment with instructions to reinstate the judgment of the Circuit Court;
Now, therefore, It is Ordered that the mandate of this court issued in this court on August 5, 1970 is withdrawn, the opinion and judgment of this court filed June 30, 1970 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the judgment of the circuit court appealed from in this cause is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).